
	

113 HR 768 IH: Securing Teacher Effectiveness, Leadership, Learning, And Results Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 768
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mrs. Davis of
			 California (for herself and Mr.
			 Polis) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to require the establishment of teacher evaluation
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Teacher Effectiveness,
			 Leadership, Learning, And Results Act of 2013 or the
			 STELLAR
			 Act.
		2.FindingsCongress finds the following:
			(1)Effective teachers
			 and principals are the backbone of our schools and the key to successful
			 students.
			(2)Teachers and
			 principals deserve our full support as they take on one of the most important
			 and most challenging responsibilities—educating our children.
			(3)High-quality evaluations that provide
			 meaningful feedback are a crucial element to giving educators the support they
			 need to successfully achieve at high levels.
			(4)Teachers and
			 principals also deserve access to professional development opportunities so
			 they can continue to learn and grow as educators.
			(5)Research shows
			 that high-quality and effective teaching is the single most important
			 school-based factor impacting student learning.
			(6)In formal studies,
			 including research highlighted in The Widget Effect, nearly 75
			 percent of teachers reported that they have not received specific suggestions
			 on how to improve classroom practices in annual evaluations.
			(7)Across all local
			 educational agencies, only 43 percent of teachers, including novice teachers
			 who may benefit the most from feedback, report that current evaluations systems
			 are helpful.
			(8)Research also
			 shows that school leadership quality is second only to teacher quality among
			 school-related factors in its impact on student learning.
			(9)Strong school leadership is a key
			 determinant of whether schools can attract and retain effective teachers
			 particularly in high poverty schools, as research has found teachers’
			 satisfaction to be more influenced by the culture of the school than by the
			 demographics of the school’s students.
			(10)Principals set the direction and vision for
			 a school, and studies find that strong instructional leadership and a focus on
			 building a shared mission focused on student achievement can create a positive
			 teaching and learning environment.
			(11)Constructive
			 feedback specifying areas for improvement could be useful to both teachers and
			 principals who are dedicated to growing professionally.
			(12)The most
			 effective way to turn around a struggling school is through talented teachers
			 and an inspirational principal.
			(13)Effective
			 teachers and principals also deserve to be recognized for excellence and to
			 receive commendations in areas of strong performance and improvement.
			(14)Evaluations
			 should give teachers and principals the opportunity to foster mutually
			 beneficial professional relationships.
			(15)Teachers and
			 principals should provide input and contribute directly to designing,
			 implementing, and improving evaluation systems in their school
			 districts.
			(16)High-quality teacher and principal
			 evaluations have the potential to be a powerful tool and should play a
			 significant role in building a talented force of educators.
			(17)The goal of evaluation systems is to
			 improve individual, as well as whole school and district, teaching and
			 leadership practices to benefit students.
			3.Robust teacher
			 and principal evaluations
			(a)In
			 generalSection 1111(b) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)) is
			 amended by adding at the end the following:
				
					(11)Robust teacher
				and principal evaluations
						(A)In
				generalNot later than 3 years after the date of enactment of the
				STELLAR Act, each State plan shall include the following:
							(i)The statewide
				definitions of teacher and principal effectiveness that the State has
				established and not less than 4 levels of performance ratings for teachers and
				for principals, including an effective rating and a highly effective rating,
				based on such definitions.
							(ii)A
				demonstration that the State has developed, after taking input from and
				collaborating with, teachers and principals, a model teacher and principal
				evaluation program under which—
								(I)individuals in
				charge of administering teacher and principal evaluations within each local
				educational agency in the State are provided rigorous training on how to
				conduct the teacher and principal evaluations, including—
									(aa)how to identify areas for improvement and
				provide specific feedback about improving teaching and principal practice based
				on evaluation results;
									(bb)how
				to evaluate teachers and principals using the performance ratings described in
				clause (i) and established under subparagraphs (B)(iii) and (C)(viii);
									(cc)a measure of student academic growth with
				respect to the State’s academic standards of the school’s students, including
				students in each of the subgroups described in paragraph (2)(C)(v)(II), and
				training on how to interpret such measure; and
									(dd)how to reliably and accurately rate
				teachers using the State’s rigorous rubric that meets the requirements of
				subparagraph (B)(ii)(II)(aa);
									(II)a teacher or principal who is evaluated is
				provided, based on the evaluation results, professional development
				opportunities that meet the specific needs identified for the teacher or
				principal, including mentorship programs that use highly effective teachers or
				principals as leaders or coaches;
								(III)measures are
				taken to ensure that the results of personally identifiable teacher and
				principal evaluations are not publicly disclosed, except as required under
				subsection (h);
								(IV)regular
				monitoring and assessment of the quality, reliability, validity, fairness,
				consistency, and objectivity of the evaluation program and the evaluators’
				judgments takes place within and across local educational agencies in the
				State;
								(V)each teacher’s
				performance is annually evaluated in accordance with subparagraph (B);
								(VI)each principal’s
				performance is annually evaluated in accordance with subparagraph (C);
								(VII)on the basis of
				the evaluation, each teacher or principal receives—
									(aa)a
				performance rating, as described in clause (i), that is based on multiple
				measures;
									(bb)in
				the case of a teacher, in addition to the measures required under subparagraph
				(B)—
										(AA)in a grade level
				and subject area with a statewide assessment, a measure of student learning
				gains that is comparable across the State for all teachers in grade levels and
				subject areas with a statewide assessment; or
										(BB)in a grade level and subject area without a
				statewide assessment, a measure of student learning comparable across the local
				educational agency for all teachers in the same grade without a statewide
				assessment for elementary schools and for all teachers in the same grade and
				subject area without a statewide assessment in secondary schools;
										(cc)ongoing formative
				feedback and specific recommendations on areas for professional improvement,
				which includes an identification of areas in which the teacher or principal can
				strengthen practices to improve student learning;
									(dd)commendations for
				excellence in areas of strong performance and in areas of significant
				improvement; and
									(ee)in
				the case of a teacher or principal who is identified as being in 1 of the
				lowest 2 performance ratings described in clause (i), a comprehensive
				remediation plan within set time parameters not to exceed 1 year;
									(VIII)evaluation results are clearly communicated
				to each teacher and principal, and the steps, goals, and requirements of a
				professional development or remediation plan are clearly communicated to the
				teacher or principal;
								(IX)evaluation results are the primary factor
				used in determining layoffs during any reduction in force;
								(X)evaluation results are used to ensure that
				low-income students and minority students are not assigned at higher rates than
				other students to classes in core academic subjects taught by teachers who have
				received one of the two lowest evaluation rates in their most recent
				evaluation;
								(XI)evaluation results are used as the
				principal factor in informing all key personnel and staffing decisions,
				including decisions with respect to tenure, promotion, and retention;
								(XII)any teacher or principal who receives the
				lowest evaluation performance rating for 2 consecutive years is subject to
				dismissal;
								(XIII)any teacher or principal who receives the
				lowest performance rating and does not successfully improve performance on an
				evaluation after completing the comprehensive remediation plan as required
				under subclause (VII)(ee) is prohibited from working in any elementary school
				or secondary school served under this part;
								(XIV)any teacher or
				principal who receives the second lowest performance rating and does not
				successfully improve performance on an evaluation after completing such
				comprehensive remediation plan is prohibited from working in any elementary
				school or secondary school—
									(aa)in
				a State-defined turnaround status; or
									(bb)in
				the lowest 5 percent of schools based on its performance against State-defined
				student achievement goals.
									(iii)A demonstration
				that each local educational agency in the State has adopted a local educational
				agency-wide teacher and principal evaluation program that—
								(I)was developed
				after seeking input from and collaborating with teachers and principals;
								(II)meets the
				standards for validity and reliability developed by the State; and
								(III)meets the
				minimum requirements set forth in clause (ii).
								(iv)A
				demonstration that each local educational agency in the State is seeking input
				from and collaborating with teachers and principals to make improvements to the
				evaluation program on an annual basis.
							(v)An
				assurance that the State will, on a regular basis—
								(I)review the teacher
				and principal evaluation systems used by the local educational agencies in the
				State, including—
									(aa)comparing the
				teacher and principal evaluation results, for each agency and each agency's
				schools, against the student academic achievement and student growth in the
				agency and each agency’s schools;
									(bb)assessing the
				extent to which each local educational agency’s existing system demonstrates
				meaningful differentiation among teacher performance levels and among principal
				performance levels;
									(cc)comparing
				implementation and results across the evaluation systems of local educational
				agencies in the State to ensure—
										(AA)comparability
				across the State in implementation of such systems; and
										(BB)that such systems
				meet the State’s criteria or definitions for each of the terms described in
				clause (i); and
										(dd)assessing the extent to which each local
				educational agency is using its evaluation system to inform major human
				resource systems; and
									(II)provide technical
				assistance to improve an agency’s teacher and principal evaluation system so
				that the system provides meaningful differentiation and is aligned with student
				academic achievement and student growth results in the agency and in each of
				the agency's schools.
								(vi)An assurance that beginning 1 year after
				the date of enactment of the STELLAR Act, the State educational agency will
				submit to the Secretary an annual report on implementation of the State’s
				evaluation programs.
							(vii)An assurance that the State will publish a
				report each year showing the average estimate of teacher impact on student
				growth for each of the performance categories.
							(viii)An assurance that the State is seeking
				input from teachers and principals on the effectiveness of methods measuring
				student growth and how to improve such methods.
							(ix)An assurance that processes and procedures
				are established to ensure fairness for nonprobationary teachers and principals
				facing loss of employment due to an ineffective rating in an evaluation
				program.
							(B)Requirements for
				teacher evaluationsThe evaluation of a teacher’s performance
				shall comply with the following minimum requirements:
							(i)Student academic
				growthA significant factor
				of the evaluation is based on student academic growth with respect to the
				State’s academic standards, as measured by—
								(I)in predominant part, student learning gains
				on the State’s academic assessments established under paragraph (3) or, for
				grades and subjects not covered by the State’s academic assessments, another
				valid and reliable assessment of student academic achievement as long as the
				assessment is used consistently by the local educational agency in which the
				teacher is employed for the grade or subject area for which the assessment is
				administered;
								(II)at least one
				other valid and reliable measure of student academic achievement that is used
				consistently across the local educational agency in which the teacher is
				employed for the grade or subject area being measured; and
								(III)if available,
				value-added measures that track individual student academic growth while under
				the instruction of the teacher.
								(ii)Observations of
				teacher performanceA portion of the evaluation is based on
				observations of the teacher’s performance in the classroom by more than 1
				trained and objective observer—
								(I)that take place on several occasions during
				the school year in which the teacher is being evaluated; and
								(II)under
				which—
									(aa)a teacher is evaluated against a rigorous
				rubric that defines multiple performance categories in alignment with the
				State’s professional standards for teachers and definition of teacher and
				principal effectiveness as specified in clause (i); and
									(bb)observation
				ratings meaningfully differentiate among teachers’ performance and bear a
				relationship to evidence of student academic growth with respect to the State’s
				academic standards.
									(iii)Meaningful
				differentiationThe evaluation provides performance ratings that
				meaningfully differentiate among teacher performance using the performance
				ratings and levels described in subparagraph (A)(i).
							(iv)Comparability
				of student gainsThe evaluation provides a measure of student
				learning gains that is comparable across the State for all teachers in grade
				levels and subject areas with a statewide assessment.
							(v)Comparability of
				resultsThe evaluation
				provides results that are comparable, at a minimum, across all teachers within
				a grade level or, for secondary schools, for all teachers within a grade level
				and subject area in the local educational agency in which the teacher is
				employed.
							(C)Requirements for
				principal evaluationsThe evaluation of the performance of a
				principal of a school shall comply with the following minimum
				requirements:
							(i)Student academic
				growthA significant factor of the evaluation is based on student
				academic growth attainment with respect to the State’s academic standards of
				the school’s students, including students in each of the subgroups described in
				paragraph (2)(C)(v)(II).
							(ii)Graduation
				ratesFor a principal of a
				secondary school, a portion of the evaluation is based on improvements in the
				school’s graduation rate as defined in section 200.19(b) of title 34, Code of
				Federal Regulations as in effect on the date of enactment of this paragraph,
				when applicable, or in the case of a secondary school with a graduation rate of
				more than 90 percent, the success of the principal in maintaining such
				graduation rate.
							(iii)Support of
				effective teachersA portion of the evaluation is based on the
				recruitment, development, evaluation, and retention of effective
				teachers.
							(iv)Leadership
				abilitiesA portion of the
				evaluation is based on the leadership abilities of the principal, as measured
				by observations of the principal and other relevant data evaluated against a
				rigorous rubric that defines multiple performance categories in alignment with
				the State’s professional standards for principals.
							(v)Content of
				observation ratingsThe observations described in clause (iv)
				provide observation ratings that—
								(I)meaningfully
				differentiate among principals’ performance; and
								(II)bear a strong
				relationship to evidence of student academic growth with respect to the State’s
				academic standards.
								(vi)Meaningful
				differentiationThe evaluation provides performance ratings that
				meaningfully differentiate among principal performance using the performance
				ratings and levels described in subparagraph (A)(i).
							(vii)Comparability
				of resultsThe evaluation provides results that are comparable
				across all principals within the local educational agency in which the
				principal is
				employed.
							.
			(b)Additional State
			 plan requirementsSection 1111(b)(8)(C) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(8)(C)) is amended by
			 inserting or teachers who received a performance rating under the
			 evaluation system described in paragraph (11) that is in the bottom 2
			 performance levels after teachers.
			4.Public
			 reportingSection 1111(h) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)) is
			 amended—
			(1)in paragraph
			 (1)(C)—
				(A)in clause (vii),
			 by striking and after the semicolon;
				(B)in clause (viii),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(ix)for each
				performance rating established under clause (i), the number and percentage of
				teachers, and the number and percentage of principals, who received such
				performance rating, for—
							(I)the State
				overall;
							(II)the highest
				poverty and lowest poverty local educational agencies; and
							(III)the highest
				minority and lowest minority local educational
				agencies.
							;
				(2)in paragraph
			 (2)(B)—
				(A)in clause
			 (i)—
					(i)in
			 subclause (I), by striking and after the semicolon; and
					(ii)by
			 adding at the end the following:
						
							(III)for each performance rating established
				under clause (i), the number and percentage of teachers, and the number and
				percentage of principals, who received such performance rating, for—
								(aa)the
				local educational agency overall;
								(bb)the
				highest poverty and lowest poverty schools; and
								(cc)the
				highest minority and lowest minority schools;
				and
								;
				and
					(B)in clause
			 (ii)—
					(i)in
			 subclause (I), by striking and after the semicolon;
					(ii)in
			 subclause (II), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following:
						
							(III)for each
				performance rating established under clause (i), the number and percentage of
				teachers at the school that received such performance
				rating.
							;
					(3)in paragraph
			 (4)—
				(A)in subparagraph
			 (F), by striking and after the semicolon;
				(B)in subparagraph
			 (G), by striking the period at the end and inserting a semicolon; and
				(C)by adding at the
			 end the following:
					
						(H)the information
				required to be reported under paragraphs (1)(C)(ix) and (2)(B)(i)(III);
				and
						(I)the overall student attendance rates,
				including truancy, graduation, and dropout rates, disaggregated by each school
				and each individual teacher and individual principal at each school under the
				jurisdiction of—
							(i)the State
				educational agency;
							(ii)the highest
				poverty and lowest poverty local educational agencies;
							(iii)the highest
				minority and lowest minority local educational agencies; and
							(iv)each local
				education agency, including the highest and lowest poverty schools and the
				highest minority and lowest minority schools under the jurisdiction of the
				agency.
							;
				and
				(4)by adding at the
			 end the following:
				
					(7)DefinitionsFor purposes of this subsection:
						(A)Highest
				minorityThe term highest minority when used in
				relation to a school or local educational agency means a school or local
				educational agency that is in the highest quartile of schools or local
				educational agencies statewide in terms of the percentage of minority students
				served.
						(B)Highest
				povertyThe term
				highest poverty when used in relation to a school or local
				educational agency means a school or local educational agency that is in the
				highest quartile of schools or local educational agencies statewide in terms of
				the percentage of students who are certified as eligible for free or reduced
				price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C.
				1751 et seq.).
						(C)Lowest
				minorityThe term
				lowest minority when used in relation to a school or local
				educational agency means a school or local educational agency that is in the
				lowest quartile of schools or local educational agencies statewide in terms of
				the percentage of minority students served.
						(D)Lowest
				povertyThe term lowest
				poverty when used in relation to a school or local educational agency
				means a school or local educational agency that is in the lowest quartile of
				schools or local educational agencies statewide in terms of the percentage of
				students who are certified as eligible for free or reduced price lunch under
				the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
				seq.).
						(E)Student academic
				growthThe term student
				academic growth means the change in a student’s achievement between 2 or
				more points in time, as measured through an approach that is statistically
				rigorous and appropriate for the knowledge and skills being
				measured.
						.
			5.Recognition of
			 local educational agenciesThe
			 Secretary of Education shall, based on the information received from each local
			 educational agency report card under section 1111(h)(2)(B)(i)(III) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(2)(B)(i)(III))—
			(1)recognize and
			 provide commendations to each local educational agency that implements or has
			 implemented innovative, high-quality, and effective teacher or principal
			 evaluation programs that lead to professional development and improved student
			 performance; and
			(2)establish a
			 clearinghouse in the Department of Education to share the best practices of
			 such programs with educators.
			
